9503 East 33rd Street Indianapolis, IN46235-4207 (800) CELADON (317) 972-7000 For more information: Jeryl Desjarlais Communications Manager (800) CELADON Ext. 7070 (317) 972-7070 Direct jdesjarlais@celadongroup.com FOR IMMEDIATE RELEASE April 26, 2010 4:01 PM ET CELADON GROUP REPORTS THIRD FISCAL QUARTER FINANCIAL RESULTS INDIANAPOLIS – Celadon Group Inc. (NYSE: CGI) today reported its financial and operating results for the three and nine months ended March 31, 2010, the third fiscal quarter of the Company’s fiscal year ending June 30, 2010. Revenue for the quarter increased 21.0% to $129.4 million in the 2010 quarter from $106.9 million in the 2009 quarter.Freight revenue, which excludes fuel surcharges, increased 14.2% to $109.9 million in the 2010 quarter from $96.2 million in the 2009 quarter.Net income increased to $.4 million in the 2010 quarter from a loss of $2.1 million for the same quarter last year.Earnings per diluted share increased to $0.02 in the 2010 quarter from a loss of $.10 for the same quarter last year. For the nine months ended March 31, 2010 revenue increased 3.0% to $384.5 million in 2010 from $373.4 for the same period last year.Freight revenue, which excludes fuel surcharges, increased 8.5% to $329.7 million in 2010 from $304.0 million for the same period last year.Net income decreased 20.0% to $2.0 million in 2010 from $2.4 million for the same period last year.Earnings per diluted share decreased to $0.09 in 2010 from $0.11 for the same period last year. Steve Russell, Chairman and CEO, commented on the March 2010 quarter's results."Our earnings per share improved by 12 cents, compared with the loss incurred in the March 2009 quarter.An increase in loaded miles of 18 percent, despite much worse weather, accounted for an improvement of 17 cents in earnings per share.Offsetting this pickup was a reduction of approximately 10 cents in earnings per share related to lower rates per mile.Our average rate per mile declined from $1.455 to $1.398, or 3.9 percent.Our average rate, however, increased about one percent from the December 2009 quarter, the first consecutive quarterly increase in many quarters.These two factors accounted for a net seven cent improvement in earnings per share.The balance of the twelve cent pickup related to cost reduction actions taken in 2009, in part offset by the negative impact of higher fuel prices in March 2010." "Increasingly during the March 2010 quarter, the relationship of demand compared with industry capacity improved.Historically, the March quarter has been the weakest quarter of the year.We are hopeful this trend will continue, providing us with the opportunity to increase our rates.Interestingly, our average rate per loaded mile was down about ten percent from the level in the December 2006 quarter." "Our balance sheet remains solid, and we retain significant liquidity.At
